           Case 1:19-cr-00862-VEC Document 408 Filed 06/09/21 Page      USDC1SDNY
                                                                               of 3
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 6/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
                                                              :     ORDER
 JUAN HERNANDEZ,                                              :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on June 9, 2021, the parties appeared for a change-of-plea proceeding in this

matter;

          WHEREAS Mr. Hernandez reported to the Court that he was suicidal and reported that

he believed the medication he is receiving for depression and anxiety is not working; and

          WHEREAS the Court adjourned the proceeding to allow Mr. Hernandez to address his

mental health issues;

          IT IS HEREBY ORDERED that Mr. Hernandez must be promptly seen by a psychiatrist

at the Metropolitan Detention Center (“MDC”). The Government must ensure that this order is

provided to the appropriate official at MDC no later than close of business today, June 9, 2021.

By no later than Wednesday, June 16, 2021, the Government must obtain a report from MDC

describing his current mental health condition and must file it under seal with the Court.

          IT IS FURTHER ORDERED that Mr. Hernandez’s change-of-plea proceeding is

adjourned sine die. By no late than Friday, June 18, 2021, Defense counsel must update the

Court on Mr. Hernandez’s condition and whether he would like to re-schedule his change-of-plea

proceeding.
         Case 1:19-cr-00862-VEC Document 408 Filed 06/09/21 Page 2 of 3




       IT IS FURTHER ORDERED that given the need for a psychiatric evaluation of Mr.

Hernandez, time is excluded under the Speedy Trial Act through June 18, 2021. See 18 U.S.C. §

3161(h)(1)(A). Furthermore, given the complexities and delays associated with meeting with

counsel and negotiating potential dispositions during the COVID-19 pandemic, the Court finds

that the ends of justice in accommodating those delays outweigh Mr. Hernandez’s and the

public’s interests in a speedy trial, and that exclusion of time between now and June 18, 2021 is

warranted pursuant to 18 U.S.C. § 3161(h)(7).




SO ORDERED.

Dated: June 9, 2021                                      ______________________________
      New York, NY                                             VALERIE CAPRONI
                                                               United States District Judge




                                                2 of 3
Case 1:19-cr-00862-VEC Document 408 Filed 06/09/21 Page 3 of 3




                             3 of 3
